t c memo united_states tax_court terry l and cheryl a wright petitioners v commissioner of internal revenue respondent docket no filed date frank o’neal hendrick for petitioners tammra s mitchell for respondent memorandum opinion wells judge the instant case is before the court on respondent’s motion for partial summary_judgment pursuant to rule the sole issue we are asked to decide is whether an over- 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure the-counter foreign_currency option entered into by a limited_liability_company wholly owned by petitioners was a foreign_currency_contract as defined in sec_1256 background the facts set forth below are based upon examination of the parties’ pleadings moving papers responses and attachments petitioners are husband and wife who resided in tennessee at the time of filing the petition at all relevant times petitioners each owned percent of cyber advice llc cyber advice a georgia limited_liability_company petitioner terry l wright mr wright was president of cyber advice and its member manager during cyber advice was taxable as a partnership for federal_income_tax purposes during cyber advice authorized multi national strategies llc multi national to engage in various over-the- counter foreign_currency option transactions mr wright and multi national agreed that beckenham trading company inc beckenham would serve as the counterparty to the foreign_currency option transactions during date cyber advice purchased from beckenham nine over-the-counter foreign_currency options and it sold to beckenham nine offsetting over-the- counter foreign_currency options in his motion for partial summary_judgment respondent contests only cyber advice’s reporting of one of those transactions so we will describe only that transaction on date cyber advice purchased a euro put option for a premium of dollar_figure the euro put option the euro put option gave cyber advice the right to sell to beckenham on the expiration date of the option big_number for dollar_figure on date beckenham cyber advice and the foundation for educated america inc fea entered into an agreement whereby they assigned the euro put option to fea at the time the euro put option was assigned to fea it was valued at dollar_figure relying upon 79_f3d_1348 2d cir cyber advice took the position that the assignment of the euro put option to fea resulted in a termination as defined in sec_1256 with respect to the transaction involving the euro put option cyber advice therefore reported a short-term_capital_loss of dollar_figure on schedule d capital_gains_and_losses of it sec_2002 form_1065 u s return of partnership income because cyber advice was taxed as a partnership during the effects of that loss flowed through to petitioners petitioners timely filed their federal_income_tax return for respondent subsequently issued a notice_of_deficiency and petitioners timely filed their petition with this court discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b facts are viewed in the light most favorable to the nonmoving party 85_tc_812 the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir we conclude that partial summary_judgment is appropriate in the instant case because the material facts are not in dispute the parties’ only disagreement is the proper interpretation of sec_1256 sec_1256 generally permits certain financial instruments to be marked to market on the last business_day of the taxable_year any gain_or_loss on those contracts is included on the taxpayer’s federal_income_tax return sec_1256 sec_1256 defines a sec_1256 contract to include any regulated_futures_contract any foreign_currency_contract any nonequity_option any dealer_equity_option and any dealer_securities_futures_contract sec_1256 excludes from the definition of a sec_1256 contract any securities_futures_contract or option on such a contract unless the contract or option is a dealer_securities_futures_contract sec_1256 applies the mark-to-market_rule from sec_1256 to instances where taxpayers terminate or transfer their obligations or rights under a regulated_futures_contract a regulated_futures_contract means a contract with respect to which the amount required to be deposited and the amount which may be withdrawn depend on a system of marking to market and which is traded on or subject_to the rules of a qualified_board_or_exchange sec_1256 a qualified exchange means a national securities exchange which is registered with the securities_and_exchange_commission a domestic board_of trade designated as a contract market by the commodity futures trading commission or any other exchange board_of trade or other market which the secretary determines has rules adequate to carry out the purposes of sec_1256 sec_1256 sec_1256 defines a foreign_currency_contract as a contract i which requires delivery of or the settlement of which depends on the value of a foreign_currency which is a currency in which positions are also traded through regulated future contracts ii which is traded in the interbank market and iii which is entered into at arm’s length at a price determined by reference to the price in the interbank market we have discussed the language requirements and legislative_history of sec_1256 in more detail in 134_tc_248 because the euro put option cyber advice assigned to fea was denominated in a major currency it is a major foreign_currency option a major foreign_currency is a currency in which positions are traded through regulated_futures_contracts sec_1256 major currencies include the u s dollar british pound japanese yen swiss franc and european union euro petitioners contend that a major foreign_currency option is a foreign_currency_contract subject_to the mark-to-market rules of sec_1256 petitioners further contend that pursuant to sec_1256 and greene v united_states supra when they assigned their major foreign_currency option to a charity that assignment constituted a termination of the contract requiring them to recognize their loss respondent’s motion asks us to decide whether a major foreign_currency option is a foreign_currency_contract qualifying for sec_1256 treatment we have already decided that issue in summitt v commissioner supra and in garcia v commissioner tcmemo_2011_85 in both of those cases we held that a major foreign_currency option is not a foreign_currency_contract in summitt v commissioner supra pincite we analyzed the delivery or settlement requirement under sec_1256 concluding a foreign_currency option is a unilateral contract that does not require delivery or settlement unless and until the option is exercised by the holder an obligation to settle may never arise if the holder does not exercise its rights under the option it is clear that as originally enacted in the statute applied only to forward contracts the statute referred to a contract which required delivery of the foreign_currency not to a contract in which delivery was left to the discretion of the holder we further held that the phrase or the settlement of which depends on the value of in sec_1256 which was added to the original statute pursuant to the deficit_reduction_act_of_1984 publaw_98_369 98_stat_972 was added to allow a cash-settled forward_contract to come within the term foreign_currency_contract foreign_currency contracts can be physically settled or cash-settled but they still must require by their terms at inception settlement at expiration summitt v commissioner supra pincite on the basis of our conclusion that the plain language of the statute was dispositive we held that a foreign_currency option does not fall within the meaning of a foreign_currency_contract under sec_1256 id pincite petitioners do not attempt to factually distinguish the instant case from summitt and garcia rather petitioners contend that summitt and garcia were wrongly decided we disagree following summitt and garcia we hold that cyber advice’s major foreign_currency option was not a foreign_currency_contract as defined in sec_1256 accordingly we will grant respondent’s motion for partial summary_judgment in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
